    Case 2:17-cv-01220 Document 62 Filed 12/30/19 Page 1 of 7 PageID #: 214



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA



UNITED STATES OF AMERICA,              )
                                       )                  Case No. 2:17-cv-01220
         Plaintiff,                    )
                                       )
         v.                            )
                                       )
DAVID M. EATON and                     )
 LUCINDA L. EATON;                     )
                                       )
                                       )
         Defendants.                   )
_______________________________________)


               SECOND AMENDED COMPLAINT FOR FEDERAL TAXES

       The United States of America, at the request of the Chief Counsel of the Internal Revenue

Service, a delegate of the Secretary of the Treasury, and at the direction of the Attorney General

of the United States, brings this action to collect the unpaid federal taxes and statutory additions

to tax owed by the defendants David M. Eaton and Lucinda L. Eaton, and to determine that the

federal tax liabilities owed by the defendants for tax years 2006 and 2008 are excepted from

discharge under 11 U.S.C. § 523(a)(1)(C).

                                 JURISDICTION AND VENUE

1. The court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340 and 1345, and 26

   U.S.C. § 7402.

2. Venue properly lies in this judicial district pursuant to 28 U.S.C. §1391(b) and 28 U.S.C.

   §1386, because it is the district where liability for the taxes at issue accrued and where the

   real property that is the subject of the action is situated.
    Case 2:17-cv-01220 Document 62 Filed 12/30/19 Page 2 of 7 PageID #: 215




                                               PARTIES

3. The plaintiff is the United States of America.

4. Defendants David M. Eaton and Lucinda L. Eaton are named as defendants because they are

   the taxpayers against whom the unpaid federal tax liabilities at issue in this action were

   assessed and because they reside in Vienna, West Virginia and Parkersburg, West Virginia,

   within that district.

       a. Defendant David M. Eaton is the former owner and operator of multiple cable

           installation businesses, including West Net, Inc. and Western Networks, LLC. David

           M. Eaton is the current manager of Freedom Vapor LLC, a tobacco store in

           Parkersburg, West Virginia.

       b. Defendant Lucinda L. Eaton is the former wife of David M. Eaton and the former

           president of both WestNet, Inc. and Western Networks, LLC.

                                           COUNT I

                           Reduce Federal Tax Assessments to Judgment

5. A delegate of the Secretary of the Treasury properly and timely made assessments against

   David M. and Lucinda L. Eaton for unpaid individual income taxes as follows:

     Tax Type          Tax        Assessment        Amount of Assessment             Outstanding
                     Period          Date                                           Balance as of
                     Ending                                                            12/11/19
   Individual      12/31/200605/04/2009 $980,446.00                                 $2,318,996.43
   Income Tax
   (Form 1040)
   Individual    12/31/2008 03/19/2012 $3,666.00                                    $835.20
   Income Tax
   (Form 1040)
   Total Balance Outstanding as of 12/11/19                                         $2,319,831.63




                                                2
    Case 2:17-cv-01220 Document 62 Filed 12/30/19 Page 3 of 7 PageID #: 216



6. The tax assessments made against the Eatons for the 2006 tax year, as set forth in paragraph

   5, above, were based on the joint federal income tax return the Eatons filed with the Internal

   Revenue Service.

7. Despite being given proper notice and demand for payment of the assessments described in

   paragraph 6, David M. Eaton and Lucinda L. Eaton neglected or refused to make full

   payment of those assessments, and as a result, statutory interest and penalties accrued on the

   income tax liabilities. As of December 11, 2019, the Eatons are indebted to the United States

   in the total amount of $2,319,831.63, plus interest and penalties that have accrued and will

   continue to accrue thereafter as provided by law until the balance is paid in full.

                                              COUNT II

                    Exception to Discharge under 11 U.S.C. § 523(a)(1)(C)

8. On August 2, 2018, David M. Eaton filed a bankruptcy petition under Chapter 7 of the

   bankruptcy code. He received a discharge on December 11, 2018. On May 30, 2019,

   Lucinda M. Eaton filed a bankruptcy petition under Chapter 7 of the bankruptcy code. She

   received a discharge on October 25, 2019.

9. As described in Count I above, the defendants have failed to pay their federal income tax

   liabilities for tax years 2006 and 2008.

10. For tax year 2006, the defendants’ joint adjusted gross income reported on their delinquent

   Form 1040, filed on October 17, 2007, was $2,908,591. Their self-reported federal income

   tax liability for 2006 was $980,446.00. The Eatons submitted a payment of $25,000 with

   their 2006 tax return but did not submit any further payments.

11. The defendants did not file a federal income tax return for the 2008 tax year. Instead, on

   October 10, 2011, the Internal Revenue Service prepared a return on the defendants’ behalf




                                                 3
    Case 2:17-cv-01220 Document 62 Filed 12/30/19 Page 4 of 7 PageID #: 217



   that determined a federal income tax deficiency of $3,666.00 for tax year 2008. The Eatons

   did not make any payments toward this liability.

12. Despite owing substantial federal income tax liabilities, from 2006 to 2008, the Eatons lived

   a lavish lifestyle and spent large amounts of money on houses and boats, as well as making

   business investments. Examples of the Eatons’ expenditures during that time are as follows:

       a. On April 29, 2006, the Eatons bought the real property at 5003 11th Avenue in

           Vienna, West Virginia, in cash, for $500,000.

       b. On May 30, 2006, the Eatons bought the real property at 25 Anns Drive in

           Parkersburg, West Virginia, in cash, for $160,000.

       c. On September 18, 2006, the Eatons contracted with Somerville Construction

           Company to renovate the real property at 5003 11th Avenue in Vienna, West Virginia.

           The contract included the construction of a new basement, the construction of a pool

           room and a wine cellar, the construction of a new garage, and the installation of

           coffered ceilings in the bedrooms of the house. The total price of the construction

           contract was $919,912.27, which was paid in six cash installations. The Eatons

           eventually paid at least $786,356.83 to Somerville Construction Company on that

           contract.

       d. In 2006, WestNet, Inc., through its president Lucinda Eaton, bought the FoxSea, a

           53-foot sportfish convertible boat. The Eatons kept the FoxSea in Fort Lauderdale,

           Florida, and frequently travelled down to Florida to use the boat for recreational

           purposes. WestNet, Inc. sold the FoxSea for $95,000.00 on October 1, 2008.




                                                4
    Case 2:17-cv-01220 Document 62 Filed 12/30/19 Page 5 of 7 PageID #: 218



       e. In 2006, WestNet, Inc. bought another 53-foot boat named Main Event. The Eatons

           also kept this boat in Fort Lauderdale, Florida, for their own recreational use.

           WestNet, Inc. sold the Main Event on October 11, 2011, for an unknown amount.

       f. In 2006, the Eatons invested more than $500,000 in Mix Master Beverage Company

           LLC, a Nevada corporation that manufactured energy drinks. David Eaton is listed as

           Manager of Mix Master on corporate documents.

       g. On November 15, 2006, David M. Eaton opened a brokerage account with LPL

           Financial Services and listed his net worth at that time as $10 million, with $1 million

           held in cash. David Eaton initially funded the brokerage account with $100,000.

13. The Eatons also willfully attempted to evade their federal income taxes by transferring real

   property to their nominee, Christopher Kasto, as follows:

       a. Christopher Kasto is Lucinda Eaton’s son and David Eaton’s former stepson. On

           May 24, 2010, David and Lucinda Eaton transferred title to the properties at 5003 11th

           Ave., Vienna, West Virginia, and at 25 Anns Drive, Parkersburg, West Virginia, to

           Christopher Kasto, for insufficient consideration. The deeds were recorded on June

           10, 2010. The Eatons made this transfer for the purposes of 1) evading the payment

           of their 2006 and 2008 federal income tax debts and 2) placing these properties

           beyond the reach of the Internal Revenue Service and its ability to seize these

           properties for the non-payment of their tax debts.

       b. On May 27, 2010, the Eatons wrote out and signed, but did not record, deeds

           transferring the properties from Christopher Kasto back to themselves. On April 28,

           2013, the Service learned that Christopher Kasto had put the two properties up for




                                                 5
    Case 2:17-cv-01220 Document 62 Filed 12/30/19 Page 6 of 7 PageID #: 219



           sale, and filed a Notice of Federal Tax Lien against Kasto as the nominee or alter ago

           of the Eatons. Kasto and/or the Eatons thereafter removed the properties from sale.

       c. The Eatons recorded the deeds granting the two real properties back to them on May

           26, 2015.

14. Because the Eatons willfully attempted to evade or defeat their federal income tax liabilities

   for tax years 2006 and 2008, those liabilities are excepted from discharge.

                                    PRAYER FOR RELIEF

WHEREFORE, the United States prays that the Court:

   A. Enter judgment in favor of the United States and against the defendants David M. Eaton

       and Lucinda L. Eaton with respect to the tax assessments described in paragraph 6,

       above, in the amount of $2,319,831.63 as of December 11, 2019, plus statutory interest

       and other additions to tax accruing thereafter according to law until paid in full;

   B. Adjudge, determine, and decree that the federal income tax liabilities of David M. Eaton

       and Lucinda L. Eaton for tax years 2006 and 2008 are excepted from discharge under 11

       U.S.C. § 523(a)(1)(C) because of their willful attempt to evade or defeat those liabilities;

   C. Award the United States its costs incurred in prosecuting this action; and

   D. Such other and further relief as is just and proper.

   Dated this 16th day of December 2019.


                                              RICHARD E. ZUCKERMAN
                                              Principal Deputy Assistant Attorney General,
                                              Tax Division

                                              By:     /s/ Megan E. Hoffman
                                              MEGAN E. HOFFMAN
                                              Trial Attorney, Tax Division
                                              U.S. Department of Justice
                                              P.O. Box 277, Ben Franklin Station



                                                 6
Case 2:17-cv-01220 Document 62 Filed 12/30/19 Page 7 of 7 PageID #: 220



                                Washington, DC 20044
                                Telephone: (202) 616-3342
                                Fax:         (202) 514-6866
                                Email: megan.e.hoffman-logsdon@usdoj.gov




                                   7
